Citation Nr: 0722406	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  03-26 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from June 1965 to June 1969.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this case for procedural 
considerations and that the action requested in its remand 
has been accomplished.  This case is now ready for further 
appellate review.


FINDING OF FACT

The veteran's DDD of the lumbar spine was not present in 
service and has not been related to active service.  


CONCLUSION OF LAW

DDD of the lumbar spine was not incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised on multiple occasions of the evidence needed to 
substantiate his claim.

First, a July 2001 letter advised the veteran of the evidence 
necessary to substantiate his claim, and the respective 
obligations of the Department of Veterans Affairs (VA) and 
the veteran in obtaining that evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In addition, following the Board's remand of December 2004, a 
similar letter was again provided to the veteran in July 
2005.  Id.  

Although the July 2001 and July 2005 VCAA notice letters came 
after the original rating decision that denied the claim in 
February 2000, and did not specifically request that 
appellant provide any evidence in appellant's possession that 
pertained to the claim as addressed in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), as demonstrated from the foregoing 
communications from the regional office (RO) and the Board, 
the Board finds that appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  All the VA requires is that the duty to notify under 
the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have then been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

The Board also observes that the July 2001 VCAA notice letter 
was followed by a readjudication of the claim in the November 
2001 rating decision, the July 2003 statement of the case, 
and April 2005 supplemental statement of the case, and the 
July 2005 VCAA notice letter was followed by a February 2007 
supplemental statement of the case.  

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and there 
is no indication that there are any outstanding documents or 
records that have not been obtained or that are not 
adequately addressed in documents or records contained within 
the claims folder.  While the Board has also considered 
whether the veteran should be afforded an etiological 
examination and opinion with respect to his claim, it has 
determined that the lack of relevant contemporaneous evidence 
of treatment for a back injury during service obviates any 
requirement to afford the veteran such an examination.  
38 C.F.R. § 3.159(c)(4) (2006).

The veteran has also not indicated any intention to provide 
additional evidence in support of his claim.  

Consequently, based on all of the foregoing, VA has met the 
burden to show that any failure to notify in this case was 
not prejudicial to the veteran.  Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 1007); Simmons v. Nicholson, No. 
06-7002 (Fed. Cir. May 16, 2007).  Therefore, the remand of 
this claim for further notice and/or development under the 
VCAA would be an unnecessary use of VA time and resources. 


II.  Entitlement to Service Connection for DDD of the Lumbar 
Spine

Background

Service medical records are silent with respect to any 
complaints or treatment of any low back disorder.  There is a 
report documenting the veteran's involvement in a serious 
motor vehicle accident during service in June 1966, but there 
was no reference at that time to any back injury, no 
complaint or finding of any back problem following that 
incident during service, and evaluation of the spine at 
separation examination was negative.

Post-service treatment records do reflect complaints and 
treatment of low back problems but not until December 1994, 
at which time private medical records reflect that the 
veteran injured the right side of his back in January 1994 
after a work injury.  At that time, it was noted that a 
machine had fallen or "kicked out" and he sustained several 
fractures in his foot.  X-rays at this time of the lumbar 
spine revealed some narrowed disc at the higher level, with 
perhaps some narrowing at L4-5.  An electromyogram (EMG) that 
was conducted about 10 days later revealed lumbar 
radiculopathy and a bone scan showed some degenerative 
changes.  These records further reflect that the veteran 
subsequently underwent a decompressive laminectomy, partial 
foraminotomy over the L4 root, and a L4-5 disectomy in 
February 1995.  

VA treatment records from October and November 1998 reflect 
that in October 1998, the veteran reported a history of 
longstanding low back pain with a history of a slipped disc 
status post lumbar laminectomy two years earlier in 
Wisconsin.  

VA examination in August 1999 revealed that the veteran 
reported that he started having back problems in 1994 after 
he was in a welding accident.  Although the veteran noted 
that he thereafter underwent a laminectomy, he continued to 
experience constant daily pain in the lumbosacral region.  X-
rays revealed DDD at L5-S1.  The diagnosis included lumbar 
spondylosis with DDD.

In a September 2003 statement, the veteran's former spouse 
noted that she had been married to the veteran during his 
period of active service, and that she recalled that the 
veteran told her that he injured his back at work as a jet 
engine mechanic while standing on an aircraft at Lenore Naval 
Air Station in Lenore, California.  

VA treatment records from October 2003 reflect the veteran's 
report of a history of chronic back pain for over 30 years 
located in the lumbar spine region.

In a statement dated in October 2003, Dr. D. S. Sellinger 
noted that the veteran had spinal stenosis, and that because 
this was an aging process, it was certainly possible that 
these spurs were forming over the last 20 years or so.  He 
further stated that it would be very difficult to 
"contribute" this to any specific injury or episode, 
because this was a very common finding in the entire 
population as we age.

VA treatment records from February 2004 reflect the veteran's 
report of chronic low back pain since 1969.  In March 2004, 
he complained of low back pain since 1969 status post 
multiple injuries while in the military, including a motor 
vehicle accident and equipment injuries.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service, if they 
become disabling to a compensable degree within one year of 
separation from active service.  38 U.S.C.A. § 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran claims, in essence, that his current DDD of the 
lumbar spine had its onset during active service as a result 
of a motor vehicle accident in 1966 or alternatively, as a 
result of back injury he sustained during activities 
associated with his activities as a jet engine mechanic.  

The Board has carefully reviewed the evidence of record and 
first notes that it reflects diagnoses of DDD of the lumbar 
spine.  Therefore, the Board finds that the requirement of a 
current disability has been met with respect to the veteran's 
claim.  

The Board further notes, however, that to establish service 
connection for DDD of the lumbar spine, there must also be 
evidence of incurrence during service or, in the case of 
diseases of the nervous system, to a period within one year 
of service, and competent medical evidence linking such 
disorder to service or a period of one year following 
service.  In this regard, while it is true that the veteran 
and his former spouse are certainly capable of offering 
evidence that the veteran had back difficulties during active 
service, this is not sufficient evidence that there was a 
manifestation of a low back disorder during service.  

The Board would also note that while there are statements of 
medical history from the veteran in October 2003 attributing 
his current back disability as continuing since service, 
there are earlier statements in 1994, 1998, and 1999 
attributing the onset of his back problems to his work-
related accident in January 1994, and as was noted 
previously, while there is an in-service report documenting 
the veteran's involvement in a serious motor vehicle accident 
during service in June 1966, there was no reference at that 
time to any back injury, no complaint or finding of any back 
problem following that incident during service, and 
evaluation of the spine at separation examination was 
negative.  

There is also no competent medical evidence linking the 
veteran's DDD of the lumbar spine to service.  In fact, the 
first documented evidence of post-service treatment of any 
back problem was in December 1994, and at that time, the 
etiology of the veteran's back problem was related to an 
injury in January 1994, and there was no mention of any back 
injury during service.  The Board has also examined the 
statement of Dr. D. S. Sellinger, however, he simply 
concludes that it would be very difficult to "contribute" 
the veteran's spinal stenosis to any specific injury or 
episode, because this was a very common finding in the entire 
population as we age.  Consequently, the Board finds this 
opinion to be of very little probative value.

In summary, in weighing the probative value of the statements 
of the veteran and his spouse, on the one hand, and the lack 
of documented in-service findings or diagnoses, nexus 
evidence, and relevant post-service treatment records until 
after a serious work-related injury in January 1994, on the 
other, the Board finds the latter to be of far more probative 
value, and that the preponderance of the evidence is clearly 
against the claim for service connection for DDD of the 
lumbar spine.  


ORDER

The claim for service connection for DDD of the lumbar spine 
is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


